DETAILED ACTION
This action is responsive to communications filed 21 March 2022.
Claims 4, 17, 24 and 31 remain canceled.
Claims 1-3, 5-16, 18-23, 25-30 and 32-36 are subject to examination.

Note: Examiner Tran contacted Attorney Dawley #64761 on 6 June 2022 regarding proposed Examiner’s amendments to expedite prosecution. Applicant declined to accept the Examiner’s proposal.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Re-opening Prosecution
In view of the appeal brief filed on 21 March 2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
	(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
	(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
	A Patent Examiner with signatory authority has approved of reopening prosecution by signing below:
	/KAMAL B DIVECHA/               Supervisory Patent Examiner, Art Unit 2453                                                                                                                                                                                         
Response to Arguments
Applicant’s arguments, see Appeal Brief pages 11-18, filed 21 March 2022, with respect to the rejection(s) of claim(s) 1, 15, 22, 29 and their dependencies, and claim 13 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hurst et al. (US-20140280760-A1) in view of Lohmar et al. (US-9712585-B2) in view of GAO et al. (US-20130227122-A1).
Hurst at least discloses and/or teaches Methods, systems and devices are described to avoid stalling during playback of an adaptive media stream delivered to a media player device over a network. The media device requests segments of the media stream that are received in a buffer. Buffer utilization is monitored over time to determine a rate of change, and future segment requests are adjusted based upon the determined rate of change in the buffer utilization. By making adjustments based upon the rate of change in buffer utilization, sudden changes that could otherwise affect the viewer's experience can be avoided (abstract), further Lohmar at least discloses and/or teaches The invention relates to techniques for providing media content in a broadcast scenario to a streaming player, like a DASH player. In order to compensate a problem of variable segment sizes, which leads to the variation in the reception intervals of the media segments, it is proposed to estimate the segment availability time for requesting sub-sequent media segments. The estimation considers a correction value compensating the variation in a reception intervals of media segments so that the streaming player receives the media segments at a constant time interval, namely at the segment duration. In one embodiment it is proposed to use the value of the minBufferTime from the MPDfile, The min BufferTime is namely an indication of the varying segment size of the media content. The minBufferTime indicates the time needed for buffering a media content before starting playing out said media content. The estimation may be done on the client, user equipment UEor on the server device side. If the US is correcting the segment availability, then the UE uses the time of a first segment reception as base. If the serveris correcting the segment availability then it uses the original segment avail-ability time at the server as base plus end-to-end delay (abstract), further Gao at least discloses and/or teaches A client/receiver downloads data over a network path between a source and the receiver coupled by the network path and stores the media data in a presentation buffer of the receiver and from there it is consumed by a presentation element. The receiver monitors a presentation buffer fill level that represents what portion of the presentation buffer contains media data not yet consumed by a presentation element. The receiver makes requests for additional data to download. If the fill level is above a high fill threshold, the receiver does not make further requests and eventually the fill level goes down. If the fill level is below a low fill threshold, the receiver restarts the downloading and updates the fill level as media data is consumed by the presentation element. The fill level might be measured in units of memory storage capacity and/or units of presentation time (abstract). It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Hurst in view of Lohmar to have determined times to download segments and further in view of Gao to have specified deadline information in a header of the HTTP request in response to the subsequent portion of the data being available to a server device. One of ordinary skill in the art would have been motivated to do so to calculate the latest available media segment on the server (Lohmar, [col. 8, ls. 40-51]) and to further do so to issue a new request with the corrected estimate to avoid the stall, e.g. buffer under-run (Gao, [0217] [FIG. 2] [FIG. 26]).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action; (see claims 22-23 and 25-28).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, 14-16, 18-23, 25-30 and 32-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurst et al. (US-20140280760-A1) hereinafter Hurst in view of Lohmar et al. (US-9712585-B2) hereinafter Lohmar in view of GAO et al. (US-20130227122-A1) hereinafter Gao.
Regarding Claim 15, Hurst discloses:
A client device for retrieving data having real-time constraints ([0016] client device requests segments of a media program and adjusts the quality (i.e. constraint) of the requested media segments during playback), the client device comprising: 
a memory comprising a buffer for buffering the data having the real-time constraints ([0016] buffer); and 
a hardware-based processor comprising digital logic circuitry ([0021] processor), the processor configured to execute a real-time application configured to: 
determine, at a first time ([0015] analysis (e.g. performed before a point in time that a stall occurs; i.e. a first time)), a second time at which a subsequent portion of the data is needed to prevent a buffer underrun for the buffer ([0026] Tstall, e.g. time of a stall point where all of the buffered content had been depleted (i.e. underrun)), the first time being earlier than the second time ([0015] analysis can further point out a point in time that a stall may occur (i.e. analysis performed prior to the stall point, e.g. a first time earlier than the second time, wherein the second time is a time that a stall occurs)), wherein to determine the second time at which the subsequent portion of the data is needed to prevent the buffer underrun ([0026] Tstall, e.g. time of a stall point where all of the buffered content had been depleted (i.e. underrun)), the hardware-based processor is configured to: 
determine a latest portion of the data included in the buffer ([0026] UT represents the current buffer utilization, e.g. comprising new segments (i.e. latest portion of data)); 
determine the second time as being no later than a time at which the latest portion of the data will be played by the client device ([0025-0026] [FIG. 2] Tstall, e.g. segments are being removed for playback more quickly than new segments are arriving from the content source (i.e. to the buffer, where Tstall is a time where the segment being removed for playback empties the buffer is a time that is no later than the latest portion of the data will be played by the client device, e.g. client cannot play data that is not available in buffer)); and 
determine the subsequent portion of the data ([0027] segments with a lower bit rate/frame rate/resolution or the like to be delivered (i.e. to the buffer, e.g. subsequent data)), the subsequent portion of the data being temporally adjacent to the latest portion of the data included in the buffer ([0027] segments to be delivered (i.e. to the buffer, is equated to temporally adjacent as the latest portion as it is lower quality/etc. segments to fill the buffer vs high quality segments to prevent the future predicted underrun)), not being present in the buffer ([0027] to be delivered is equated as not being present in the buffer, e.g. if the buffer already contains the data there is no reason for the data to be delivered), and being available at a third time less than the second time ([0028] [FIG. 2] time period 203 comprising t1 where the buffer utilization is increasing by shifting to lower bandwidth segments (i.e. t1 is before tstall)); 
generate a hypertext transfer protocol (HTTP) request for the subsequent portion of the data ([0019] HTTP constructs as segment requests) and determine deadline information representative of the second time at which the subsequent portion of the data is needed to prevent the buffer underrun ([0025-0026] Tstall); and 
in response to the subsequent portion of the data being available ([0019] media player initially obtains a digest or other description of the available segments so that the player itself can request the segments as needed (i.e. if not available for real-time it would not be able to be fulfill the needed segments)), send the HTTP request for the subsequent portion of the data  to a server device ([0019] HTTP constructs as segment requests, e.g. to CDN or other web-type servers).
	Hurst does not explicitly disclose:
determine times during which the data will be available for download;
specify, in a header of the HTTP request, deadline information; and 
in response to the subsequent portion of the data being available, send the deadline information to a server device.
	However, Lohmar discloses:
	determine times during which the data will be available for download ([col. 8, ls. 40-51] client reads from the manifest file the start time of the live stream, specifically, the availabilityStartTime, e.g. the time at which the first segment of the stream becomes available for download on the server, the client can calculate the latest available media segment on the server, namely every duration of a media segment);
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Hurst in view of Lohmar to have determined times during which the data will be available for download. One of ordinary skill in the art would have been motivated to do so to calculate the latest available media segment on the server (Lohmar, [col. 8, ls. 40-51]).
	Hurst-Lohmar do not explicitly disclose:
specify, in a header of the HTTP request, deadline information; and 
in response to the subsequent portion of the data being available, send the deadline information to a server device.
	However, Gao discloses:
specify, in a header of the HTTP request, time information ([0217] issue a new request with the corrected estimate, e.g. at time T1 for download time T2=T1+OR/NR* [FIG. 26] e.g. fragment duration [FIG. 2] i.e. DASH client to DASH server over HTTP); and 
in response to the subsequent portion of the data being available ([0063] SC keeps track of metadata such as information about what representations are available), send the deadline information to a server device ([0217] issue a new request with the corrected estimate, e.g. at time T1 for download time T2=T1+OR/NR* [FIG. 26] e.g. fragment duration [FIG. 2] i.e. DASH client to DASH server over HTTP).
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Hurst-Lohmar in view of Gao to have specified deadline information in a header of the HTTP request in response to the subsequent portion of the data being available to a server device, e.g. a substitution of Gao’s time information with Hurst’s deadline information into the header of a request. One of ordinary skill in the art would have been motivated to do so to issue a new request with the corrected estimate to avoid the stall, e.g. buffer under-run (Gao, [0217] [FIG. 2] [FIG. 26]).
Regarding claims 1, 22 and 29, they do not further define nor teach over the limitations of claim 15, therefore, claims 1, 22 and 29 are rejected for at least the same reasons set forth above as in claim 15.
Regarding claim 16, Hurst-Lohmar-Gao disclose:
The client device of claim 15, set forth above,
Hurst does not explicitly disclose:
wherein the real-time application is configured to determine the times during which the data will be available for download from at least one of a manifest file for the data or previously received data. 
	However, Lohmar discloses:
	wherein the real-time application is configured to determine the times during which the data will be available for download from at least one of a manifest file for the data or previously received data ([col. 8, ls. 40-51] client reads from the manifest file the start time of the live stream, specifically, the availabilityStartTime, e.g. the time at which the first segment of the stream becomes available for download on the server, the client can calculate the latest available media segment on the server, namely every duration of a media segment).
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Hurst-Lohmar-Gao to have determined times during which the data will be available for download. One of ordinary skill in the art would have been motivated to do so to calculate the latest available media segment on the server (Lohmar, [col. 8, ls. 40-51]).
Regarding claims 2, 23 and 30, they do not further define nor teach over the limitations of claim 16, therefore, claims 2, 23 and 30 are rejected for at least the same reasons set forth above as in claim 16.
Regarding claim 18, Hurst-Lohmar-Gao disclose:
The client device of claim 15, set forth above,
Hurst discloses: 
wherein the real-time application is configured to send information in a query parameter of a uniform resource locator (URL) of an HTTP GET or partial GET request ([0019] HTTP constructs as segment requests, e.g. get).
Hurst does not explicitly disclose:
wherein the real-time application is configured to send the deadline information.
However, Gao discloses:
wherein the real-time application is configured to send the deadline information ([0217] issue a new request with the corrected estimate, e.g. at time T1 for download time T2=T1+OR/NR* [FIG. 26] e.g. fragment duration [FIG. 2] i.e. DASH client to DASH server over HTTP).
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Hurst-Lohmar-Gao to have specified deadline information in a header of the HTTP request in response to the subsequent portion of the data being available to a server device. One of ordinary skill in the art would have been motivated to do so to issue a new request with the corrected estimate to avoid the stall, e.g. buffer under-run (Gao, [0217] [FIG. 2] [FIG. 26]).
Regarding claim 19, Hurst-Lohmar-Gao disclose:
The client device of claim 15, set forth above,
Hurst discloses:
wherein the real-time application is configured to determine the deadline information ([0025-0026] Tstall), the deadline information comprising at least one of information representative of at least one of a wall-clock time by which the subsequent portion of the data specified in the HTTP request needs to be received ([0015] e.g. indicates that a stall is imminent (i.e. about to happen in time) then media device adapt its requests for future segments of the adaptive stream to obtain lower bandwidth content so that enough programming content remains in the buffer to prevent a stall, see also [0027] lower bandwidth segments will typically be delivered faster than higher bandwidth equivalents over the same network … avoiding a stall in playback (i.e. avoiding a stall that is about to happen, e.g. lower bandwidth segment required immediately)) or a maximum round-trip time from issuing the HTTP request until the subsequent portion of the data specified in the HTTP request needs to be received.
Regarding claim 20, Hurst-Lohmar-Gao disclose:
The client device of claim 15, set forth above,
Hurst discloses:
wherein the real-time application is configured to determine the deadline information ([0025-0026] Tstall), the deadline information comprising at least one of data representative of a buffer level for a buffer of the client device, a timestamp representing a time when the buffer level information was generated, or a playout data rate representing a rate at which the data is being played by the client device ([0024-0026] [FIG. 2] e.g. calculated slope (i.e. buffer utilization over time in view of playback, e.g. playout data rate representing playout data rate in view of content in buffer)).
Regarding claim 21, Hurst-Lohmar-Gao disclose:
The client device of claim 15, set forth above,
Hurst discloses:
wherein the real-time application is further configured to determine data representing at least one of a playout curve or a subsampled version of the playout curve with the deadline information ([0015] linear regression or similar analysis can further point out a point in time that a stall may occur [0024-0026] [FIG. 2] e.g. calculating slopes, such as slope of period 202 showing declining buffer utilization leading to Tstall (i.e. deadline information), period 203 showing increasing buffer utilization, and 204 showing relatively constant (i.e. playout curve, over time as calculated slopes denoting buffer utilization during playback)).
Hurst does not explicitly disclose:
wherein the real-time application is further configured to send data representing at least one of a playout curve or a subsampled version of the playout curve with the deadline information.
However, Gao discloses:
wherein the real-time application is further configured to send data representing at least one of a playout curve or a subsampled version of the playout curve with the deadline information ([0217] issue a new request with the corrected estimate, e.g. at time T1 for download time T2=T1+OR/NR* [FIG. 26] e.g. fragment duration [FIG. 2] i.e. DASH client to DASH server over HTTP [0098] [FIG. 5] estimate, e.g. rate estimator [0106] estimator take advantage of information such as information on how long it took to download each media segment, either buffered or already played out).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Hurst-Lohmar-Gao to have specified deadline information in a header of the HTTP request in response to the subsequent portion of the data being available to a server device with data representing a playout curve. One of ordinary skill in the art would have been motivated to do so to issue a new request with the corrected estimate to avoid the stall, e.g. buffer under-run (Gao, [0217] [FIG. 2] [FIG. 26]).
Regarding claims 9, 28 and 36, they do not further define nor teach over the limitations of claims 21, therefore, claims 9, 28 and 36 are rejected for at least the same reasons as set forth above in claims 21.
Regarding claim 3, Hurst-Lohmar-Gao disclose:
The method of claim 2, set forth above,
Hurst does not explicitly disclose:
wherein the manifest file comprises a Dynamic Adaptive Streaming over HTTP (DASH) Media Presentation Description (MPD).  
However, Gao discloses:
wherein the manifest file comprises a Dynamic Adaptive Streaming over HTTP (DASH) Media Presentation Description (MPD) ([0069] MPD).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Hurst-Lohmar-Gao to have utilized MPD’s. One of ordinary skill in the art would have been motivated to do so to implement the system in a DASH system for dynamic adaptive streaming over HTTP (Gao, [0002-0003]).
Regarding claims 5, 7-8, 25-27, 32 and 34-35, they do not further define nor teach over the limitations of claims 18-20, therefore, claims 5, 7-8, 25-27, 32 and 34-35 are rejected for at least the same reasons as set forth above in claims 18-20.
Regarding claim 6, Hurst-Lohmar-Gao disclose:
The method of claim 1, set forth above,
Hurst does not explicitly disclose:
wherein sending the HTTP request comprises sending the HTTP request to at least one of a streaming aware network element ([0019] HTTP constructs as segment requests, e.g. to CDN or other web-type servers [FIG. 1] system 100 to deliver media streams, e.g. from CDN (i.e. streaming aware)), a DASH aware network element (DANE), a DASH server, a mobile cell site, or a wireless access point.
Regarding claim 33, it does not further define nor teach over the limitations of claim 6, therefore, claim 33 is rejected for at least the same reasons set forth above as in claim 6.
Regarding claim 10, Hurst-Lohmar-Gao disclose:
The method of claim 1, set forth above,
Hurst discloses:
wherein sending the HTTP request comprises sending the HTTP request to a streaming aware network element ([0019] HTTP constructs as segment requests, e.g. to CDN or other web-type servers [FIG. 1] system 100 to deliver media streams, e.g. from CDN (i.e. streaming aware)), the method further comprising receiving the subsequent portion of the data from the streaming aware network element at or before the second time at which the subsequent portion of the data is needed in response to sending the HTTP request ([0028] [FIG. 2] time period 203 comprising t1 where the buffer utilization is increasing by shifting to lower bandwidth segments (i.e. t1 is before tstall), e.g. receiving the shifted data (i.e. subsequent portion)). 
Hurst does not explicitly disclose:
the method further comprising receiving the data from the network element at or before the time at which the data is needed in response to sending the deadline information.
However, Gao discloses:
the method further comprising receiving the data from the network element at or before the time at which the data is needed in response to sending the deadline information ([0217] issue a new request with the corrected estimate, e.g. at time T1 for download time T2=T1+OR/NR* [FIG. 26] e.g. fragment duration [FIG. 2] i.e. DASH client to DASH server over HTTP [0051] switching to a lower quality, lower bitrate (i.e. from receiving the lower quality representation)).
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Hurst-Lohmar-Gao to have specified deadline information in a header of the HTTP request in response to the subsequent portion of the data being available to a server device. One of ordinary skill in the art would have been motivated to do so to issue a new request with the corrected estimate to avoid the stall, e.g. buffer under-run (Gao, [0217] [FIG. 2] [FIG. 26]).
Regarding claim 11, Hurst-Lohmar-Gao disclose:
The method of claim 1, set forth above,
Hurst discloses:
wherein the data comprises at least one of real-time media data ([0002] real time stream), streaming media data ([0018] stream), a media segment ([0018] segment), or a media sub-segment
Regarding claim 12, Hurst-Lohmar-Gao disclose:
The method of claim 1, set forth above,
Hurst discloses:
wherein the subsequent portion of the data comprises a media segment ([0018] segment), sending data representative of whether the subsequent portion of the data is to be received as a full segment ([0027] segments with a lower bit rate/frame rate/resolution or the like to be delivered (i.e. to the buffer, e.g. subsequent data)) or as a plurality of media delivery events (MDEs) ([0017] different service providers may work together to provide different components of the system for delivering media content to various client devices).
Hurst does not explicitly disclose:
sending the deadline information representative of the subsequent portion of the data is to be received as a full segment.
However, Gao discloses:
sending the deadline information representative of the subsequent portion of the data is to be received as a full segment ([0217] issue a new request with the corrected estimate, e.g. at time T1 for download time T2=T1+OR/NR* [FIG. 26] e.g. fragment (i.e. segment) duration [FIG. 2] i.e. DASH client to DASH server over HTTP).
	It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Hurst-Lohmar-Gao to have specified deadline information in a header of the HTTP request in response to the subsequent portion of the data being available to a server device to receive subsequent portion of data as a full segment. One of ordinary skill in the art would have been motivated to do so to issue a new request with the corrected estimate to avoid the stall, e.g. buffer under-run (Gao, [0217] [FIG. 2] [FIG. 26]).
Regarding claim 14, Hurst-Lohmar-Gao disclose:
The method of claim 1, set forth above,
Hurst does not explicitly disclose:
wherein sending the deadline information comprises sending the deadline information to a streaming aware network element via a radio access network (RAN) directly.
However, Gao discloses:
wherein sending the deadline information comprises sending the deadline information to a streaming aware network element via a radio access network (RAN) directly ([0217] issue a new request with the corrected estimate, e.g. at time T1 for download time T2=T1+OR/NR* [FIG. 26] e.g. fragment duration [FIG. 2] i.e. DASH client to DASH server over HTTP [0332] radio tech type, e.g. via radio (i.e. RAN, access network via radio)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Hurst-Lohmar-Gao to have specified deadline information in a header of the HTTP request in response to the subsequent portion of the data being available to a server device over a radio access network. One of ordinary skill in the art would have been motivated to do so to issue a new request with the corrected estimate to avoid the stall, e.g. buffer under-run (Gao, [0217] [FIG. 2] [FIG. 26]).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurst-Lohmar-Gao in view of TAIBI et al. (US-20170134219-A1) hereinafter Taibi.
Regarding claim 13, Hurst-Lohmar-Gao disclose:
The method of claim 1, set forth above,
Hurst does not explicitly disclose:
wherein sending the deadline information comprises sending the deadline information to a streaming server via HTTP to cause the streaming server to forward the deadline information to a streaming aware network element.
However, Gao discloses:
wherein sending the deadline information comprises sending the deadline information to a server or a streaming aware network element via HTTP ([0217] issue a new request with the corrected estimate, e.g. at time T1 for download time T2=T1+OR/NR* [FIG. 26] e.g. fragment duration [FIG. 2] i.e. DASH client to DASH server over HTTP).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Hurst-Lohmar-Gao to have specified deadline information in a header of the HTTP request in response to the subsequent portion of the data being available to a server device. One of ordinary skill in the art would have been motivated to do so to issue a new request with the corrected estimate to avoid the stall, e.g. buffer under-run (Gao, [0217] [FIG. 2] [FIG. 26]).
Hurst-Gao do not explicitly disclose:
cause the streaming server to forward the information to a streaming aware network element.
However, Taibi discloses:
cause the streaming server to forward the information to a streaming aware network element ({note: the specification defines ‘a streaming server’ as being a proxy, see [0126] DASH server device 304 (which may correspond to a proxy server device} [FIG. 1]  [0074-0080] see CT to DANE to GW to DANE to SE; wherein a GW (gateway) is equated to as a streaming server; the gateway forwards the modified request to the next upstream element (i.e. a smart cache DANE)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Hurst-Lohmar-Gao in view of Taibi to utilize a streaming server to forward information to a streaming aware network element. One of ordinary skill in the art would have been motivated to do so to utilize a caching element that is configured to understand that a HAS content is delivered (Taibi, [0051]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park et al. (US-9648385-B2) ADAPTIVE STREAMING FOR DIGITAL CONTENT DISTRIBUTION;
Riggert et al. (US-20110264818-A1) NETWORK STREAMING OVER MULTIPLE PHYSICAL INTERFACES;
De Cicco et al. (US-20150146778-A1) CONTROLLING PLAYER BUFFER AND VIDEO ENCODER FOR ADAPTIVE VIDEO STREAMING;
APPLEBY et al. (US-20160057064-A1) DEADLINE DRIVEN CONTENT DELIVERY;
Yu et al. (US-20070162611-A1) DISCONTINUOUS DOWNLOAD OF MEDIA FILES;
Ma et al. (US-8874777-B2) METHOD AND SYSTEM FOR EFFICIENT STREAMING VIDEO DYNAMIC RATE ADAPTATION;
Harrang et al. (US-8745260-B2) SYSTEM AND METHOD FOR PROGRESSIVE DOWNLOAD USING SURPLUS NETWORK CAPACITY;
Bao et al. (US-20140282792-A1) VIDEO STREAMING WITH BUFFER OCCUPANCY PREDICTION BASED QUALITY ADAPTATION;
Schierl et al. (US-9775163-B2) RESOURCE MANAGEMENT CONCEPT;
Grinshpun et al. (US-9854282-B2) SYSTEM AND METHOD FOR ENABLING NETWORK BASED RATE DETERMINATION FOR ADAPTIVE VIDEO STREAMING;
FU et al. (US-20180132010-A1) METHODS, RADIO COMMUNICATION DEVICE AND BASE STATION DEVICE FOR MANAGING A MEDIA STREAM;
Gell et al. (US-20120327779-A1) SYSTEMS AND METHODS FOR CONGESTION DETECTION FOR USE IN PRIORITIZING AND SCHEDULING PACKETS IN A COMMUNICATION NETWORK;
De Vleeschauwer et al. (US-9723049-B2) ADAPTIVE STREAMING AWARE NETWORK NODE, CLIENT AND METHOD WITH PRIORITY MARKING;
Koster et al. (US-10439910-B2) LOW-LATENCY STREAMING;
SINTORN et al. (US-20180139261-A1) NETWORK RECOMMENDED BUFFER MANAGEMENT OF A SERVICE APPLICATION IN A RADIO DEVLICE;
Gabryjelski (US-20050025011-A1) HIGH SPEED OPTICAL DISC RECORDING;
Fritz et al. (US-20020016850-A1) METHOD AND DEVICE FOR PARAMETER INDEPENDENT BUFFER UNDERRUN PREVENTION.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173.  The examiner can normally be reached on Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571) 272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                         

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453